MAINE	SUPREME	JUDICIAL	COURT	                                           Reporter	of	Decisions	
Decision:	 2017 ME 71 
Docket:	   Yor-16-125	
Argued:	   February	8,	2017		       	      	     	      	      	
Decided:	  April	18,	2017	
                                                                                             	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                    STATE	OF	MAINE	
                                           	
                                          v.	
                                           	
                                   NATHAN	P.	TARBOX	
	
	
ALEXANDER,	J.	

          [¶1]	 	 Nathan	 P.	 Tarbox	 appeals	 from	 a	 judgment	 of	 conviction	 entered	

by	 the	 trial	 court	 (York	 County,	 Douglas,	 J.)	 after	 a	 jury	 found	 him	 guilty	 of	

domestic	 violence	 assault	 (Class	 C),	 17-A	 M.R.S.	 §§	 207-A(1)(A),	 1252(4-A)	

(2016),	and	obstructing	the	report	of	a	crime	or	injury	(Class	D),	17-A	M.R.S.	

§	758(1)(A)	 (2016).	 	 Tarbox	 contends	 that	 the	 trial	 court	 erred	 by	 not	

sua	sponte	 declaring	 a	 mistrial	 when	 the	 prosecutor	 commented	 on	 Tarbox’s	

right	 not	 to	 testify	 during	 the	 State’s	 rebuttal	 closing	 argument.	 	 In	 addition,	

Tarbox	argues	that	the	court	erred	by	denying	his	motions	for	a	mistrial	after	

the	jury	heard	prejudicial	statements	during	the	victim’s	testimony.		We	affirm	

the	judgment.	
2	

                                  I.		CASE	HISTORY	

	     [¶2]	 	 On	 June	 2,	 2014,	 Nathan	 P.	 Tarbox	 was	 indicted	 for	 crimes	 he	

allegedly	committed	against	the	mother	of	his	child.		The	indictment	charged	

Tarbox	 with	 domestic	 violence	 assault	 (Class	 C),	 17-A	M.R.S.	 §§	 207-A(1)(A),	

1252(4-A),	domestic	violence	assault	(Class	D),	17-A	M.R.S.	§	207-A(1)(A),	and	

obstructing	the	report	of	a	crime	or	injury	(Class	D),	17-A	M.R.S.	§	758(1)(A).		

Prior	 to	 trial,	 the	 State	 dismissed	 the	 Class	 D	 charge	 of	 domestic	 violence	

assault.	

	     [¶3]	 	 The	 court	 held	 a	 jury	 trial	 on	 November	 23,	 2015.	 	 Evidence	

presented	 at	 trial	 showed	 that	 only	 Tarbox	 and	 the	 victim	 were	 in	 the	 room	

where	 the	 incident	 occurred.	 	 Tarbox	 did	 not	 testify.	 	 The	 State’s	 evidence	

consisted	 of	 photographs	 of	 the	 victim’s	 injuries	 and	 testimony	 of	 the	 victim	

and	 Tarbox’s	 roommate,	 who	 testified	 that	 he	 heard	 Tarbox	 and	 the	 victim	

argue	but	did	not	witness	the	assault.		During	the	State’s	direct	examination	of	

the	 victim,	 when	 asked	 why	 she	 did	 not	 immediately	 go	 home	 or	 call	 the	

police	 after	 the	 assault,	 she	 testified:	 “Because	 he	 runs	 from	 the	 police.”		

Tarbox	objected	and	moved	for	a	mistrial,	arguing	that	the	victim’s	response	

was	highly	prejudicial	because	it	indicated	that	Tarbox	is	a	“known	character”	
                                                                                          3	

and	a	“criminal.”		The	court	denied	the	motion	for	a	mistrial	but	sustained	the	

objection	and	instructed	the	jury	to	disregard	the	statement.	

	      [¶4]	 	 Tarbox	 began	 his	 cross-examination	 of	 the	 victim	 by	 questioning	

her	about	her	child	custody	arrangement	with	Tarbox	and	whether	there	was	

a	 parental	 rights	 order	 in	 place	 on	 the	 date	 the	 crimes	 were	 alleged	 to	 have	

been	committed.		Tarbox	further	asked	whether	she	filed	a	parental	rights	and	

responsibilities	 action	 in	 the	 District	 Court	 after	 she	 filed	 the	 police	 report.		

The	 victim	 testified	 that	 there	 was	 no	 court	 order	 defining	 the	 parties’	

parental	rights	on	the	date	of	the	incident	or	when	she	filed	the	police	report.	

       [¶5]		During	the	State’s	redirect	examination,	the	prosecutor	asked	the	

victim	 when	 she	 subsequently	 filed	 the	 parental	 rights	 action.	 	 In	 a	 lengthy	

and	 nonresponsive	 answer,	 the	 victim	 indicated	 that	 she	 filed	 the	 parental	

rights	action	after	speaking	with	an	advocate	at	a	domestic	violence	program	

and	 obtaining	 a	 protection	 from	 abuse	 order.	 	 Tarbox	 objected	 on	 the	 basis	

that	 the	 testimony	 was	 unfairly	 prejudicial	 and	 renewed	 his	 motion	 for	 a	

mistrial.	 	 The	 court	 took	 the	 motion	 for	 a	 mistrial	 under	 advisement,	 and,	 at	

Tarbox’s	 request,	 delayed	 giving	 the	 jury	 a	 curative	 instruction.	 	 After	 the	

close	 of	 evidence,	 the	 court	 denied	 the	 motion	 and	 reviewed	 a	 proposed	
4	

curative	 instruction	 with	 Tarbox,	 which	 Tarbox	 approved.	 	 The	 curative	

instruction	was	later	given	during	the	charge	to	the	jury.	

	     [¶6]		Although	Tarbox	did	not	testify,	he	presented	testimony	from	his	

grandmother	 about	 her	 interactions	 with	 the	 victim	 around	 the	 time	 of	 the	

alleged	crimes.	

      [¶7]		After	the	close	of	evidence,	the	prosecution	and	defense	presented	

brief	closing	arguments	to	the	jury,	neither	of	which	drew	any	objections.		We	

discuss	 the	 parties’	 closing	 arguments	 in	 more	 detail	 below.	 	 The	 jury	

convicted	Tarbox	of	both	counts,	and	the	court	sentenced	him	to	three	years’	

incarceration	with	all	but	nine	months	suspended	and	three	years’	probation,	

plus	fees	required	by	statute.		Tarbox	timely	appealed.	

                               II.		LEGAL	ANALYSIS	

A.	   Prosecutorial	Misconduct	

      [¶8]		Tarbox	contends	that	the	court	erred	by	not	sua	sponte	declaring	a	

mistrial	when	the	prosecutor	improperly	drew	the	jury’s	attention	to	Tarbox’s	

decision	not	to	testify.	

      [¶9]		In	the	State’s	rebuttal	to	Tarbox’s	closing	argument,	the	prosecutor	

stated:	

      [Y]ou	 heard	 [the	 victim]	 testify.	 	 That’s	 the	 evidence	 that	 you	
      heard.	 	 [Tarbox’s	 roommate]	 didn’t	 see	 anything.	 	 [A	 defense	
                                                                                          5	

       witness	 who	 testified]	 wasn’t	 there.	 	 [The	 victim]	 testified.	 	 She	
       has,	based	on	the	evidence,	no	reason	to	make	this	up.		That’s	not	
       before	 you.	 	 You	 heard	 her	 testify	 about	 exactly	 what	 happened.		
       She	testified	[credibly].		Not	only	did	she	testify	credibly	and	it	is	
       sufficient,	 her	 testimony	 is	 sufficient	 beyond	 a	 reasonable	 doubt	
       that	 these	 events	 took	 place.	 	 You	 have	 got	 photographs	 to	
       corroborate	exactly	what	she	said.		And	you	have	got	photographs	
       and	 credible	 testimony	 upon	 which	 to	 base	 your	 decision	 and	
       nothing,	nothing	to	contest	that	information.	
       	
       The	 burden	 is	 always	 on	 the	 State	 and	 I’m	 definitely	 not	 making	
       the	 argument	 that	 the	 defendant	 had	 to	 present	 any	 evidence	
       because	 he	 does	 not	 ever.	 	 But	 you’re	 supposed	 to	 make	 your	
       decision	 based	 on	 the	 evidence	 that	 was	 presented	 to	 you,	 not	
       wild	 speculation	 about	 some	 motive	 to	 make	 something	 up,	
       because	you	don’t	have	it.	
	
(Emphasis	 added.)	 	 Tarbox—who	 did	 not	 testify	 at	 trial—did	 not	 object	 to	

these	statements	made	by	the	prosecutor.	

       [¶10]	 	 The	 Fifth	 Amendment	 to	 the	 U.S.	 Constitution	 and	 article	 I,	

section	 6	 of	 the	 Maine	 Constitution	 provide	 a	 criminal	 defendant	 with	 an	

absolute	 right	 not	 to	 testify	 in	 his	 own	 defense	 at	 trial.	 	 State	 v.	 Roberts,	

2008 ME 112,	 ¶	45,	 951 A.2d 803.	 	 To	 protect	 this	 right,	 a	 prosecutor	 is	

prohibited	from	commenting	on	the	defendant’s	silence.		Id.	

       [¶11]		Here,	in	the	State’s	rebuttal,	the	prosecutor	highlighted	evidence	

that	 Tarbox	 and	 the	 victim	 were	 the	 only	 persons	 present	 when	 the	 crimes	

were	 alleged	 to	 have	 occurred.	 	 The	 prosecutor	 went	 on	 to	 assert	 that	 the	

victim’s	 testimony	 was	 “credible.”	 	 With	 this	 combination	 of	 assertions,	 the	
6	

prosecutor’s	argument	to	the	jury	portrayed	Tarbox	as	the	only	witness	who	

could	have	refuted	the	victim’s	testimony.		Thus,	the	prosecutor’s	statement	to	

the	 jurors	 that	 they	 had	 heard	 “nothing	 to	 contest”	 the	 State’s	 case	 was	 an	

ambiguous,	 indirect	 reference	 to	 Tarbox’s	 election	 not	 to	 testify,	 and,	

therefore,	was	improper.1	

          [¶12]		We	have	explained	that	when	a	defendant	preserves	a	challenge	

to	 a	 prosecutorial	 comment	 about	 his	 or	 her	 choice	 not	 to	 testify,	 we	 will	

analyze	 the	 content	 of	 the	 offending	 statement	 to	 determine	 the	 standard	 of	

review	on	appeal.		See	State	v.	Tibbetts,	299 A.2d 883,	889	(Me.	1973);	see	also	

State	 v.	 Turner,	 433 A.2d 397,	 400-01	 (Me.	 1981).	 	 Such	 a	 statement	 is	

prejudicial	 as	 a	 matter	 of	 law	 if	 it	 unambiguously	 and	 unequivocally	

comments	 on	 the	 defendant’s	 silence	 at	 trial	 or	 suggests	 to	 the	 jurors	 “that	

they	 must	 accept	 the	 State’s	 evidence	 as	 true	 because	 the	 defendant	 has	 not	

denied	it	as	a	witness.”		Turner, 433 A.2d	at	400.		If	the	prosecutor’s	statement	

is	 ambiguous	 because	 “the	 jury	 could	 construe	 [it]	 as	 a	 remark	 on	 the	

defendant’s	 failure	 to	 testify,”	 the	 State	 must	 demonstrate	 beyond	 a	

reasonable	 doubt	 that	 the	 misconduct,	 when	 “viewed	 in	 the	 context	 of	 the	



     1	
     	 The	 State’s	 insistence	 at	 oral	 argument	 that	 this	 statement	 was	 “absolutely	 proper”	 is	 as	
concerning	as	it	is	wrong.	
   	
                                                                                           7	

entire	 record,”	 did	 not	 affect	 the	 jury’s	 guilty	 verdict.	 	 State	 v.	 Lyons,	

1998 ME 225,	¶¶	6-8,	718 A.2d 1102.	

       [¶13]		We	have	held,	however,	that	this	differentiated	analysis	used	to	

determine	the	standard	of	review	does	not	apply	where—as	here—the	error	

is	 not	 preserved.	 	 In	 State	 v.	 Clarke,	 1999 ME 141,	 ¶	 23,	 738 A.2d 1233,	 we	

stated	 that	 “there	 is	 no	 good	 reason	 for	 departing	 from	 the	 obvious	 error	

analysis	 when	 the	 defendant	 fails	 to	 object	 to	 an	 improper	 prosecutorial	

comment	which	calls	attention	to	the	defendant’s	failure	to	testify	at	trial.		The	

Tibbetts	 analysis	is	 applicable	 only	 in	 cases	 in	 which	 an	 objection	 has	 been	

made	 and	 the	 harmless	 error	 standard	 of	 review	 is	 appropriate.”	 	 See	 also	

Roberts,	 2008 ME 112,	 ¶	 46,	 951 A.2d 803.	 	 “Obvious	 error,”	 including	 as	

applicable	in	the	context	of	the	type	of	prosecutorial	misconduct	at	issue	here,	

means	 “error	 that	 is	 so	 highly	 prejudicial	 that	 it	 taints	 the	 proceedings	 and	

virtually	 deprives	 the	 defendant	 of	 a	 fair	 trial.”	 	 Clarke,	 1999 ME 141,	 ¶	 24,	

738 A.2d 1233.		In	cases	involving	unpreserved	claims	of	error,	the	defendant	

bears	the	burden	of	persuasion	to	demonstrate	that	the	prejudicial	character	

of	the	error	is	sufficient	to	warrant	setting	aside	the	verdict.		State	v.	Dolloff,	

2012 ME 130,	 ¶	39,	 58 A.3d 1032.	 	 This	 assignment	 of	 the	 burden	 to	 the	

defendant		
8	

       encourage[s]	the	defendant	to	bring	objections	to	the	trial	court’s	
       attention	promptly	so	that	any	prejudice	can	be	remedied	during	
       the	proceedings,	or	in	cases	where	prejudice	cannot	be	remedied,	
       a	 mistrial	 can	 quickly	 be	 ordered.	 	 Once	 a	 jury	 has	 been	 given	 a	
       case	and	has	done	its	work	in	deliberating	and	deciding	on	guilt	or	
       innocence,	serious	and	manifest	injustice	must	be	present	before	
       we	will	set	such	a	verdict	aside;	we	will	not	do	so	lightly.	
	
Id.	

       [¶14]	 	 Because	 Tarbox	 did	 not	 object	 to	 the	 prosecutor’s	 statement	 at	

trial,	we	need	not	determine	where	the	State’s	improper	statement	falls	on	the	

continuum	of	misconduct	described	in	Tibbetts	and	subsequent	cases.		Rather,	

we	 look	 to	 the	 record	 as	 a	 whole	 to	 determine	 whether	 Tarbox	 has	

demonstrated	 prejudice	 of	 a	 magnitude	 that	 virtually	 deprived	 him	 of	 a	 fair	

trial.		We	conclude	that	he	has	not	made	that	showing.	

       [¶15]		Immediately	after	making	the	brief	but	improper	statement,	the	

prosecutor—perhaps	recognizing	that	he	had	crossed	the	line—told	the	jury	

that	the	defendant	is	never	required	to	present	evidence	and	that	the	burden	

is	always	on	the	State.		In	its	charge	to	the	jury,	the	court	instructed	that	the	

attorneys’	closing	arguments	are	not	evidence,	the	State	bears	the	burden	of	

proof,	 the	 defendant	 has	 no	 duty	 to	 call	 any	 witnesses	 or	 produce	 any	

evidence,	the	defendant	has	the	right	to	remain	silent,	and	no	inference	of	any	
                                                                                                                 9	
                                                                                 2
kind	 may	 be	 drawn	 from	 his	 choice	 not	 to	 testify. 	 	 We	 have	 held	 that	

instructions	such	as	these	are	effective	in	“remov[ing]	any	taint	caused	by	the	

prosecutor’s	comment	and	insur[ing]	that	the	jurors	would	not	consider	[the	

defendant’s]	 failure	 to	 take	 the	 stand.”	 	 Clarke,	 1999 ME 141,	 ¶	 27,	

738 A.2d 1233.	 	 We	 also	 take	 into	 consideration	 the	 substantial	 affirmative	

evidence	of	Tarbox’s	guilt	presented	at	trial.		See	id.	¶	28.3	

        [¶16]		Given	these	circumstances,	we	conclude	that	Tarbox	has	failed	to	

demonstrate	that	the	State’s	single,	ambiguous	comment	on	his	choice	not	to	




   2		When	the	defendant	exercises	the	right	to	remain	silent	and	does	not	testify	at	trial,	the	court	

must	specifically	instruct	the	jury	that	the	defendant	has	a	right	not	to	testify,	and	that	no	inference	
may	 be	 drawn	 from	 the	 defendant’s	 election	 not	 to	 testify.	 	 See	 State	 v.	 White,	 285 A.2d 832,	 836	
(Me.	1972).	 	 Only	 if	 the	 defendant	 specifically	 requests	 that	 the	 instruction	 not	 be	 given	 will	 the	
court	not	give	such	a	cautionary	instruction.		See	M.R.	Evid.	512(c);	State	v.	Libby,	410 A.2d 562,	564	
(Me.	1980);	see	also	Maine	Jury	Instruction	Manual	§	6-8	at	6-15	(2016	ed.).	
   	
   3	 	 Although	 the	 context	 of	 or	 reasons	 for	 the	 prosecutorial	 misconduct	 sometimes	 has	 a	

mitigating	 effect,	 see,	 e.g.,	 State	 v.	 Dolloff,	 2012 ME 130,	 ¶	 71,	 58 A.3d 1032;	 State	 v.	 Clarke,	
1999 ME 141,	 ¶	 26,	 738 A.2d 1233,	 that	 factor	 does	 not	 aid	 the	 State	 here.	 	 Tarbox’s	 own	 closing	
argument	 contained	 improper	 statements	 because	 he	 suggested	 to	 the	 jurors	 that	 they	 put	
themselves	in	the	shoes	of	a	defendant	falsely	accused	of	a	crime.		See	Seabury-Peterson	v.	Jhamb,	
2011 ME 35,	¶	15,	15 A.3d 746 (providing	that	jurors	should	not	be	invited	to	put	themselves	in	the	
position	of	a	party	or	an	important	witness	because	doing	so	“encourage[s]	the	jury	to	depart	from	
neutrality	 and	 to	 decide	 the	 case	 on	 the	 basis	 of	 personal	 interest	 and	 bias	 rather	 than	 on	 the	
evidence”	 (quoting	 Forrestal	 v.	 Magendantz,	 848 F.2d 303,	 309	 (1st	 Cir.	 1988))	 (alteration	
omitted)).	 	 “The	 use	 of	 such	 arguments,	 commonly	 called	 Golden	 Rule	 arguments,	 is	 ‘universally	
condemned’	because	it	threatens	the	essence	of	a	fair	trial.”		Id.	
   	
      The	 nature	 of	 Tarbox’s	 transgression,	 however,	 was	 entirely	 different	 than	 the	 State’s	
improper	 reference	 to	 Tarbox’s	 decision	 not	 to	 testify.	 	 Thus,	 Tarbox	 did	 not	 “invite”	 the	 State	 to	
make	a	wrongful	statement	on	rebuttal.		If	the	State	disagreed	with	Tarbox’s	improper	appeal	to	the	
jury,	the	State	could	have	objected	and	sought	judicial	intervention	and	relief,	rather	than	commit	
error	of	its	own	implicating	Tarbox’s	constitutional	interests.	
10	

testify	 was	 so	 highly	 prejudicial	 that	 it	 tainted	 the	 proceedings	 and	 virtually	

deprived	him	of	a	fair	trial.

B.	   Prejudicial	Testimony	

      [¶17]		Tarbox	argues	that	the	court	abused	its	discretion	when	it	denied	

his	 motions	 for	 a	 mistrial	 after	 the	 jury	 heard	 statements	 by	 the	 victim	

regarding	his	prior	interactions	with	police	and	the	victim’s	consultation	with	

a	domestic	violence	program	and	acquisition	of	a	protection	order.	

      [¶18]	 	 We	 review	 the	 denial	 of	 a	 motion	 for	 a	 mistrial	 for	 abuse	 of	

discretion	 and	 will	 overrule	 the	 denial	 only	 when	 there	 is	 prosecutorial	 bad	

faith	 or	 there	 are	 exceptionally	 prejudicial	 circumstances.	 	 State	 v.	 Frisbee,	

2016 ME 83,	¶	12,	140 A.3d 1230.		“The	trial	court’s	determination	of	whether	

exposure	to	potentially	prejudicial	extraneous	evidence	would	incurably	taint	

the	 jury	 verdict	 or	 whether	 a	 curative	 instruction	 would	 adequately	 protect	

against	consideration	of	the	matter	stands	unless	clearly	erroneous.”		State	v.	

Logan,	2014 ME 92,	¶	14,	97 A.3d 121 (alteration	omitted).		We	presume	that	

juries	 follow	 jury	 instructions,	 including	 curative	 instructions.	 	 Dolloff,	

2012 ME 130,	¶	55,	58 A.3d 1032.	

      [¶19]		Although	the	jury	could	have	drawn	an	inference	that	Tarbox	has	

criminal	 tendencies	 based	 on	 the	 victim’s	 statement	 that	 “he	 runs	 from	 the	
                                                                                     11	

police,”	 there	 are	 no	 exceptionally	 prejudicial	 circumstances	 here.	 	 The	

comment	 was	 an	 isolated	 reference	 to	 Tarbox’s	 prior	 police	 contact;	 it	 only	

generally	related	to	criminality	and	not	specifically	to	domestic	violence;	the	

State’s	 evidence	 included	 testimony	 from	 two	 witnesses	 and	 photographs	 of	

the	victim’s	injuries;	and	the	court	struck	the	testimony	and	issued	a	curative	

instruction,	 approved	 by	 Tarbox,	 which	 we	 presume	 the	 jury	 followed.		

See	Dolloff,	 2012 ME 130,	 ¶	 72,	 58 A.3d 1032  (presuming	 that	 a	 jury	 follows	

jury	 instructions,	 including	 curative	 instructions,	 absent	 exceptionally	

prejudicial	circumstances	or	prosecutorial	bad	faith).	

      [¶20]	 	 Similarly,	 Tarbox’s	 contention	 that	 the	 victim’s	 testimony	 that	

she	obtained	a	protection	order	“implied	that	another	judge	had	evaluated	her	

testimony	 and	 found	 it	 credible”	 is	 an	 inference	 too	 far	 attenuated	 to	

constitute	 exceptionally	 prejudicial	 circumstances.	 	 The	 statement	 was	

generated	 by	 a	 question	 from	 the	 State	 that	 was	 responding	 to	 Tarbox’s	

questioning	 the	 victim	 regarding	 her	 seeking	 a	 parental	 rights	 order.	 	 The	

statement	 to	 which	 Tarbox	 objected	 was	 mentioned	 at	 the	 end	 of	 a	 lengthy	

and	nonresponsive	answer,	and	the	court	instructed	the	jury	to	disregard	the	

testimony.	
12	

         [¶21]		Because	there	are	neither	exceptionally	prejudicial	circumstances	

nor	 evidence	 of	 prosecutorial	 bad	 faith,4	 we	 conclude	 that	 the	 trial	 court’s	

curative	instructions	were	adequate	to	guard	against	improper	consideration	

of	the	testimony	by	the	jury	and	that	the	trial	court	did	not	abuse	its	discretion	

in	denying	the	motions	for	a	mistrial.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	     	      	      	    	
	
Jack	Hunt,	Esq.	(orally),	Kennebunk,	for	appellant	Nathan	P.	Tarbox	
	
Kathryn	Loftus	Slattery,	District	Attorney,	Anne	Marie	Pazar,	Asst.	Dist.	Atty.,	
and	Thomas	R.	Miscio,	Asst.	Dist.	Atty.	(orally),	Prosecutorial	District	1,	Alfred,	
for	appellee	State	of	Maine	
	
	
York	County	Superior	Court	docket	number	CR-2014-705	
FOR	CLERK	REFERENCE	ONLY	




   4		On	numerous	occasions,	we	have	affirmed	a	trial	court’s	denial	of	a	motion	for	a	mistrial	after	

the	jury	was	exposed	to	potentially	prejudicial	testimony.		See,	e.g.,	State	v.	Retamozzo,	2016 ME 42,	
¶	8,	135 A.3d 98 (incarceration	status);	State	v.	Nelson,	2010 ME 40,	¶¶	5,	7,	994 A.2d 808 (result	of	
civil	 case);	 State	 v.	 Bridges,	 2004 ME 102,	 ¶	 12,	 854 A.2d 855  (prior	 trial);	 State	 v.	 Lockhart,	
2003 ME 108,	 ¶¶	 38-39,	 830 A.2d 433  (characterization	 of	 alleged	 abuse);	 State	 v.	 Cochran,	
2000 ME 78,	 ¶¶25-29,	 749 A.2d 1274  (parole	 status);	 State	 v.	 Harnish,	 560 A.2d 5,	 8	 (Me.	 1989)	
(polygraph).